Order entered April 20, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00061-CV

        BILLY & AUDRA DRAPER AND ALL OTHER OCCUPANTS, Appellants

                                               V.

                         AJ & SAL ENTERPRISES, LLC, Appellee

                      On Appeal from the County Court at Law No. 5
                                  Dallas County, Texas
                          Trial Court Cause No. CC-17-06758-E

                                           ORDER
       The clerk’s record in this case has not been filed. By letter dated March 21, 2018, we

notified appellants the clerk’s record had not been filed because they had not paid for or made

arrangements to pay for the clerk’s record. We directed appellants to provide the Court with

written verification of payment or arrangements to pay for the clerk’s office within ten days and

cautioned appellants that failure to do so might result in the dismissal of this appeal without

further notice. On March 28, 2018, appellants provided a copy of a receipt for payment of the

clerk’s record.

        Accordingly, we ORDER the Dallas County Clerk to file the clerk’s record within TEN
DAYS of the date of this order.


                                  /s/   CAROLYN WRIGHT
                                        CHIEF JUSTICE